DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 7/22/2022 are entered.
Claims 2-4 and 8 are amended.
Claims 1 and 5 are canceled.
	Claims 2-4 and 6-8 are pending, and considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 1 and 5, all rejections/objections thereto, are withdrawn.

Claim Objections
It is noted the previous objection to Claim 7 was properly meant for Claim 8, however, Applicant has corrected Claim 8.  The objection to Claim 7 is withdrawn as a typographical error.  The Examiner thanks Applicant for acting proactively upon noticing the error.
The objection to Claim 4 is withdrawn, the amendment providing proper chemical recitation for carbon dioxide.

Claim 1 is objected to because of the following informalities:
Claim 1 recites “pfu/m” and “MO1”.  Proper recitations are “pfu/mL” and “MOI”, respectively.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendments, the rejections of Claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-4 are generic for 80% confluency at the time of mixing with the ADSCs with Adenovirus carrying the hFIX gene.
At no point does the specification recite confluency of any sort.  Only 80% fusion degree.  E.g., p. 3, paragraph 2.
The art does not specifically teach to utilize a specific confluency prior to mixing with adenovirus, but does teach times when you wish for 70-90% before harvesting (e.g., U.S. Patent Application Publication 2011/0225661, paragraph 105).  Additionally, the Art recognizes that other stem cells, e.g., mouse Embryonic Fibroblasts, are affected by the cell density at time of transfection, which can alter their character in unpredictable ways (e.g., Hartmann, et al. (2007) “Adenoviral infection induces a multi-faceted innated cellular immune response that is mediated by the toll-like receptor pathway for A549 cells” Virology, 358: 357-72, p. 358, col. 2, paragraph 2).
Given that Applicant has no written support for the recitation of confluency at the time of mixing, and further, given that the art teaches time of invention can alter the character of the cell and even mask transgene expression in unknown ways, the Artisan would have found Applicant’s limitation to be (1) new matter, and (2) not possessed as presently claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In light of the amendments, requiring specific PFU at addition, and specific MOI after addition, the rejections of Claims 2-3 and 6 under 35 U.S.C. 103 as being unpatentable over Watanabe, et al. (2013) “Genetically Modified Adipose Tissue-Derived Stem/Stromal Cells, Using Simian Immunodeficiency Virus-Based Lentiviral Vectors in the Treatment of Hemophilia B”, Human Gene Therapy, 24: 283-94 and Zhang, et al. (2018) “Netrin-1 improves adipose-derived stem cell proliferation, migration, and treatment effect in type 2 diabetic mice with sciatic denervation” Stem Cell Research & Therapy, 9: article 285, 13 pages long, are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For similar reasons as the base rejection, the rejections of Claims 2-4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, et al. (2013) “Genetically Modified Adipose Tissue-Derived Stem/Stromal Cells, Using Simian Immunodeficiency Virus-Based Lentiviral Vectors in the Treatment of Hemophilia B”, Human Gene Therapy, 24: 283-94 and Zhang, et al. (2018) “Netrin-1 improves adipose-derived stem cell proliferation, migration, and treatment effect in type 2 diabetic mice with sciatic denervation” Stem Cell Research & Therapy, 9: article 285, 13 pages long, as applied to claims 1-3 above, and further in view of Sharma, et al. (2016) “Adeno-Associated Virus 5 Transduces Adipose-Derived Stem Cells with Greater Efficacy Than Other Adeno-Associated Viral Serotypes”, Human Gene Therapy Methods, V. 27, No. 6, pp. 219-27, are withdrawn.

.Art Made of Record
Yan, et al. (2020) “Adenovirus Mediates Expression of Human Coagulation Factor IX Gene in Adipose-Derived Mesenchymal Stem Cells” [ABSTRACT].  International Society on Thrombosis and Haemostasis, 4(Suppl 1), ABSTACT No. PB1093; and 
Wang, et al. (2020) “Expression of Adenovirus-Mediated Factor IX Gene in Mouse Adipose-derived Stem Cells”, Zhongguo Shi Yan Xue Ye Xue Za Zhi, 28(5): 1718-25, ABSTRACT ONLY (1 page), are made of record.  
These purport to show that adenoviral-transfected ADSCs can express hFIX.  These publication is the earliest disclosure the Examiner has found in the art demonstrating ADSC transfection, along with expression of FIX from Adenovirus vectors in such cells. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633